Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of the instant application on 10/27/2020.
Claims 1-17 have been presented and are pending.
Instant publication US 20220129852 will be referred to as Specification hereinafter.

Claim/Specification Objections
Claim 13 is objected to because of the following informalities:  claim 13 is missing a period at the end of the sentence.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “process pattern” in claims 1, 2, 6-8, 11-12, 14-15, and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claim recites, in part, “create an object state based on the object identifiers and sets of process patterns”. The Specification describes “object state” as collaboration scenario (see ¶0026). The Specification further describes creating of the collaboration scenario in abstract, ¶0003-¶0004, ¶0020, ¶0026, and ¶0047. These sections, however, merely describe at best that instant invention, i.e., processor/platform of instant invention, may automatically create a collaboration scenario, i.e., object state, based on the entity identifiers and the set of task templates. In other word, the Specification only describes inputs, i.e., the entity identifiers and the set of task templates, in generating the object state but fails to describe how these inputs are used to generate the object state.   
The other independent claims, i.e., claims 7, 11, and 14, include same deficiency, hence are rejected also.
The dependent claims are rejected as they depend on the independent claim(s) and fail to cure the deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per independent claims 1, 7, 11, and 14, the claims recite “the encrypted data”. The claims are rejected as it is unclear whether “the encrypted data” refers to previously recited “encrypted records” or something else.
As per claims 5, 10, and 16, the scope of the claim(s) is unclear. Specifically, the claim attempts to further define “a system”. Claims 4, 9, and 15, claims which claims 5, 10, and 16 depend respectively, do not recite “a system”. As such, it is unclear how this description of a system is further limiting claims 4, 9, and 15.  
The dependent claims are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.
Under Step 1A, claims 1-6 are directed to an apparatus; claims 7-10 are directed to method (i.e. process); claims 11-13 are directed to a non-transitory medium; and claims 14-17 are directed to an apparatus. Thus, the claimed inventions are directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.

Step 2A, 1st prong
Claim 7 recites: 
A computer-implemented method associated with a secure, distributed block file system, comprising: 
accessing, by a computer processor, a database storing encrypted records that provide object identifiers and a set of process patterns; 
decrypting the encrypted data; 
creating an object state based on the object identifiers and sets of process patterns; 
encrypting the object state; and 
transmitting the encrypted object state to the secure, distributed block file system.
(Emphasis added on the additional element(s))

The claim recites a process including steps of accessing a storage for information, decrypting information, creating result based on the information (i.e., object identifier and sets of process patterns), encrypting the result, and transmitting the result to a secure ledger. As such, the claim recites a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as the claim recites a process of retrieving information, coming up with some result based on the retrieving information, and transmission of the result to a secure ledger. The claim recitation of decrypting and encrypting of data is also an abstract idea as protecting of message can be performed with human mind with pen and pencil and thus mental activities.
Furthermore, the retrieving information and creating a result based on the retrieving information is a mental process as they are concepts that can be performed in human mind with pen and pencil.
The other independent claims, i.e., claims 1 and 11, recite abstract idea as claims 1 and 11 are significantly similar to claim 7, claim 1 representing apparatus for performing the functions/steps of claim 7 while claim 11 representing a non-transitory medium for performing the functions/steps of claim 7. Claim 14 is also an apparatus claim and is significantly similar to claim 7 with difference that the encrypted object state is transmitted to a secure, distribute system in claim 14 while the encrypted object state is transmitted to a secure, distributed block file system in claim 7. As such, claims 1, 11, and 14 also recite abstract idea.

 Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), i.e. a computer processor, a database, a computer memory (i.e., a non-transitory medium) storing instructions, and a secure, distributed system/a secure, distributed block system, are recited at a high-level generality such that it amounts to no more than mere instructions to implement the abstract idea as described above in the Step 2A (prong 1), and/or merely uses a computer as a tool to perform an abstract idea and/or  generally linking the use of the judicial exception to a particular environment (i.e., computer)– see MPEP 2106.05(f). These limitation, e.g. abstract idea as described above, do not represent: Improvements to the functioning of device(s) or the components of the device(s)(i.e., the apparatus and its components in the claim(s), specifically a database, computer processor, and a computer memory or secure, distributed block file system/ secure, distributed system individually or in combination), or to any other technology or technical field  - see MPEP 2106.05(a); Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. The apparatus of the claimed invention is general purpose computing system (see Fig. 11).

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed judicial exception amount to no more than mere instructions to implement the abstract idea on a computer, and/or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular environment (i.e., computer environment). Mere instructions to implement the abstract idea on a computer, or merely using the computer as a tool to perform an abstract idea to apply the exception using a generic computer component cannot provide an inventive concept. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improves the functioning of the recited apparatus and its components. 
For these reasons, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 2-4, 6, 8-9, 12-13, 15, and 16 further recite abstract idea without extra additional elements that have been identified above. 
Dependent claims 5, 10, and 16 recites additional element, specifically wherein a system spans a multi-tiered network. However, the description of system does not further limit the scope of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20210058232 (“Ganeshmani”).
Per claims 1, 7, 11, and 14, Ganeshmani teaches a computer-implemented method associated with a secure, distributed block file system, comprising:
accessing, by a computer processor (see Fig. 2, processor 203), a database (see Fig. 2, database 221; Fig. 5; ¶0031, use smart contracts stored in the distributed network system; ¶0037, some or all of the data related to the workflows may be stored using one or more databases; ¶0054) storing encrypted records that provide object identifiers and a set of process patterns (see ¶0054, creation of smart contract with address and a mapping of task(s) to the smart contract address; ¶0055, the smart contract may comprise a workflow, including workflow steps where each workflow step is assigned to at least one workflow step performer … may comprise other information pertinent to the execution of the tasks; ¶0059, smart contract may further comprise rules or instructions to process completion of workflow steps; ¶0073, the said blockchain transaction may comprise multiple data fields);
decrypting the encrypted data;
creating an object state based on the object identifiers and sets of process patterns (see ¶0055, each workflow step may be associated with a status indicating whether the workflow step is complete, incomplete, or has failed to be completed; ¶0056, updated status of the workflow step may be validated by a blockchain transaction executed by a blockchain transaction; ¶0073, one of the blockchain transactions may comprise an indication of completion of a specific workflow step from the plurality of workflow steps in the workflow);
encrypting the object state; and
transmitting the object state to the secure, distributed block file system (see ¶0055, each workflow step may be associated with a status indicating whether the workflow step is complete, incomplete, or has failed to be completed; ¶0056, updated status of the workflow step may be validated by a blockchain transaction executed by a blockchain transaction; ¶0060, the status of the workflow step in the blockchain transaction; ¶0061; ¶0063, the smart contract may update the status of the workflow step in the smart contract).
Ganeshmani further teaches an apparatus comprising database for storing information, a computer processor, and a computer memory (non-transitory medium) coupled to the computer processor and storing instructions (see Fig. 2).
Ganeshmani does not specifically teach that the records are encrypted, decrypting the data, encrypting the object state, and transmitting the encrypted object state. 
Ganeshmani, however, teaches encrypting of data communication and securing of information (see ¶0035), it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to utilize encryption/decryption technique on stored records and transmission data in Ganeshmani as the combination improves the overall security of the Ganeshmani.
As per claims 2, 8, 12, and 15, Ganeshmani further teaches wherein each process pattern includes a process identifier, a process description, a receiver identifier, and a context attribute (see Fig. 5). Furthermore, description of process pattern is non-functional description material that does not move to distinguish over prior art.
 As per claims 3, 9, and 13, Ganeshmani further teaches wherein the object state is subsequently retrieved from the secure, distributed block file system (see ¶0010, validated the status; ¶0056, identify an updated status of the workflow step). Furthermore, the claimed expression merely describes intended use of the object state.
As per claim 4, Ganeshmani further teaches wherein the object state is associated with a set of conditions, and at least one object confirms that the conditions are satisfied (see ¶0055, whether the step is complete, incomplete, or has failed to be completed). Furthermore, the applicant is reminded that description of object state represents non-functional descriptive material.
As per claims 5, 10, and 16, Ganeshmani further teaches wherein a system spans a multi-tiered network (see Fig. 1; ¶0038, cross-domain and/or cross-platform). 

Note to the Applicant:
Per claims 11-13, the claim recites a non-transitory medium storing instructions associated with a secure, distributed block file system in the preamble. The body of the claim recites instructions, specifically non-functional descriptive material and the indented use of the instructions that are stored in the non-transitory medium. As such, the applicant is reminded that the stored information in a medium will not distinguish over the prior art. 
The applicant is advised to amend the claim to recite “A non-transitory medium storing instructions associated with a secure, distributed block file system, the instructions when executed by a processor causes the processor to perform the operation of: acceding a database …”

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ganeshmani” as applied in claims 5 and 16 above, in further view of US Patent Publication No. 20200372501 (“Kadarmandalgi”).
Per claims 6 and 17, Ganeshmani does not specifically teach wherein changes to a process pattern are transmitted to the secure, distributed block file system.
Kadarmandalgi, however, teaches wherein changes to a process pattern, i.e., smart contract content, are transmitted to the secure, distributed block file system (see ¶0033, smart contract that has been updated with additional information; ¶0049; the updated smart contract may then be saved to the blockchain).
Hence, as Ganeshmani generally teaches storing of smart contract on a blockchain, i.e., smart contract that includes necessary information for tasks, it would have been obvious to one of ordinary skill in the art to include the technique of allowing changes to the content of the smart contract and record the updated smart contract to the blockchain as taught by Kadarmandalgi to Ganeshmani system and method as the combination allows flexibility for inclusion of changes in the workflow or contents in the smart contract. Further, it would have been obvious to one of ordinary still in the art to include in the smart contract system of Ganeshmani the technique of updating the smart contract as taught by Kadarmandalgi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, the description of intended use of changes to a process pattern does not move to further distinguish over prior art as the description does not affect the positively recited step(s) in claims 5 and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 20190386968 discloses an edge device that receives via a blockchain information about a task contract published by a publisher device and executing of the published task contract;
US Patent Publication No. 20190392361 discloses a system for generating data services from heterogenous systems, i.e., IoT and distributed ledge to provide collaboration;
US Patent Publication No. 20200007322 discloses a peration may include one or more of receiving user profile identification data associated with a user profile, creating a smart contract on a blockchain with the user profile identification data, validating an identity of the user profile based on the user profile identification data, performing a predictive analysis by the smart contract to determine one or more future tasks to be performed by a user device associated with the user profile, generating one or more tokens associated with the user profile, the one or more tokens include access rights for the user device to perform the one or more future tasks, and storing the one or more tokens in the blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685